Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is non-final
Status of Claims
Claims 1-2, 4-7, 9-11, 14, 17, 19, 20-23 are currently pending.  Claims 14 and 21 are withdrawn as not reading on the elected group.

Response to Applicant Argument/Amendment
	In the response received 7/31/2022, Applicant amended claim 1 and states that the improper Markush rejection should be withdrawn.  This argument has been considered but is not found to be persuasive.  The improper Markush rejection is maintained.  Applicant amended to require different Y variables but these variables include both heterocylic and non-heterocyclic groups.  Further, Z1-Z3 which are a part of the core can include 7 membered heterocyclic or 6 membered non-heterocyclic groups.
	Applicant argues that the previous Examiner did not consider the proviso.  This argument is persuasive and the 102 rejection of record is withdrawn.
	This action is non-final because new art is applied that was not necessitated by amendment.  The new art applies to an expanded specie.
	Claim 11 is withdrawn as not reading on the expanded specie.  

Improper Markush
Claim Rejection – Improper Markush
Claims 1-2, 4-7, 9-10, 17, 19-20, 22-23  are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature because they comprise numerous patentably distinct cores structures, such as:

    PNG
    media_image1.png
    738
    605
    media_image1.png
    Greyscale


The core includes different Y variables which include both heterocylic and non-heterocyclic groups.  Further, Z1-Z3 which are a part of the core can include 7 membered heterocyclic or 6 membered non-heterocyclic groups.  Still further, the Z1-Z3 ring can be a bi-cyclic ring or a mono-cylic ring.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-7, 9-10, 17, 19-20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US-20030073842 (“the ‘842 publication”).
Examiner expanded his search to a compound having an Z3 of N and meeting the proviso that at least one R3 is present.
The ‘842 publication teaches for example and overlapping genus:

    PNG
    media_image2.png
    183
    247
    media_image2.png
    Greyscale
.
Further, the ‘842 publication teaches species such as:

    PNG
    media_image3.png
    152
    462
    media_image3.png
    Greyscale
.
Further, the ‘842 publication teaches species having substitution on the benzene ring:

    PNG
    media_image4.png
    233
    459
    media_image4.png
    Greyscale
.
This compound has 2 halogen on the benzene ring.  There are multiple examples of substitutions on the benzene ring.  See for example 67, 123, and 171-172.  The rationale for substitution would apply to all R1 groups of the ‘842 publication which include:

    PNG
    media_image5.png
    121
    268
    media_image5.png
    Greyscale
.
The ‘842 publication fails to teach an anticipatory specie.
However, it would have been prima facie obvious to one having ordinary skill in the art to arrive at a compound meeting the proviso where Z3 represents N at least one R3 group is present. The genus links the compounds as being structurally similar and as having similar utility.  One skilled in the art could start with a compound such as compound 3 above and substitute the benzene ring with a substituent meeting the limitations of R3 such as a halo group (or additional R1 groups relative to the ‘842 publication, see above).  One skilled in the art would be motivated with the expectation of success because structurally similar compounds are expected to have similar properties.  In this case, the genus links these compounds are being structurally similar so there is an expectation of success.
With respect to claim 7, the ‘842 publication fails to explicitly depict stereochemistry.  However, the compounds as drawn include all of the relative stereoisomers of the meso compound.  With respect to claim 9, the ‘842 teaches an example having phenyl.  With respect to claim 10, the 103 rationale includes at least halo and the additional R1 teachings of the ‘842 publication.  
With respect to 17, 19, the ‘842 publication teaches compositions and using combinations of ingredients:
[0085] As used herein, the term "composition" is intended to encompass a product comprising the specified ingredients in the specified amounts, as well as any product which results, directly or indirectly, from combinations of the specified ingredients in the specified amounts.

With respect to claims 19-20, the ‘842 publication teaches combinations and further teaches treatments against a host of diseases such as:
26. The method of claim 24 or 25 wherein said condition is selected from aggression, obsessive-compulsive disorders, hypertension, dysmenorrhea, congestive heart failure/cardiac insufficiency, coronary vasospasm, cardiac ischemia, liver cirrhosis, renal vasospasm, renal failure, edema, ischemia, stroke, thrombosis, water retention, nephrotic syndrome, central nervous injuries, obesity, anorexia, hyperglycemia, diabetes, anxiety, depression, asthma, memory loss, sexual dysfunction, disorders of sleep and other circadian rhythms, and Cushing's disease.

The ’842 publication teaches liver cirrhosis and if these compounds are taught to treat liver cirrhosis then these compounds in combination treat a cell proliferation disorder of liver cells such as fibroids.  Proliferation takes place in cirrhosis thus a combination of elements compounds from this article would meet the combination product limitation.  Further, the components are taught in forms that are suitable for administration with each other.  For example:
[0088] To prepare the pharmaceutical compositions of this invention, one or more compounds of Formula I or salt thereof of the invention as the active ingredient, is intimately admixed with a pharmaceutical carrier according to conventional pharmaceutical compounding techniques, which carrier may take a wide variety of forms depending of the form of preparation desired for administration, e.g., oral or parenteral such as intramuscular. In preparing the compositions in oral dosage form, any of the usual pharmaceutical media may be employed. Thus, for liquid oral preparations, such as for example, suspensions, elixirs and solutions, suitable carriers and additives include water, glycols, oils, alcohols, flavoring agents, preservatives, coloring agents and the like; for solid oral preparations such as, for example, powders, capsules, caplets, gelcaps and tablets, suitable carriers and additives include starches, sugars, diluents, granulating agents, lubricants, binders, disintegrating agents and the like. Because of their ease in administration, tablets and capsules represent the most advantageous oral dosage unit form, in which case solid pharmaceutical carriers are obviously employed. If desired, tablets may be sugar coated or enteric coated by standard techniques.

With respect to 22-23, the ‘842 publication teaches substitutions meeting these limitations when substituting with R1 for example.  Further, see examples 171-172 for guidance to C1 alkyl.  Further, the example above teaches R2 = phenyl an using the 103 rationale one could arrive at R3 = nitro, or any substitution taught by the ‘842 publication as R1 (see above).

112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim has no representation of the variable n.

Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622